IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30282
                        (Summary Calendar)



STEVE J. GARNER,

                                         Plaintiff-Appellant,

                              versus

SUE B. HEAD,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                       (USDC No. 96-CV-1911)
                        - - - - - - - - - -
                          January 5, 1997
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Steve J. Garner, federal prisoner # 17799-001, argues that the

district court erred in dismissing his complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii).       Garner

argues that the defendant Sue Head, a federal probation officer,

allowed false information to remain in Garner’s presentence report

which resulted in his being denied bail following his arrest.

     Garner further alleged that he received very little food while

awaiting his criminal trial in the West Monroe Jail which rendered

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
him mentally incapable of testifying on his own behalf at trial.

     Garner’s motion for appointment of counsel is DENIED.

     We have reviewed the record, including the decision of the

district court and the brief filed by Garner.      Essentially for

reasons adopted by the district court, Garner v. Head, No. 96-CV-

1911 (W.D. La. March 3, 1997) (unpublished), we hold that the

district court did not err in dismissing the complaint for failure

to state a claim upon which relief can be granted.

     Garner has not argued on appeal his claims concerning the

conditions of confinement at the Lewisburg, Pennsylvania, and

Atlanta, Georgia, jails.     Therefore, these claims are deemed

abandoned on appeal. See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987)

     Garner’s appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is DISMISSED.   See 5th Cir. R. 42.2.

APPEAL DISMISSED.




                                2